780 N.W.2d 298 (2010)
Raquel ROBELIN, Conservator, for Teija McCall, Plaintiff-Appellee,
v.
SPECTRUM HEALTH HOSPITALS, d/b/a Spectrum Health-East Campus, John Hartmann, M.D., and Advantage Health Physicians, P.C., Defendants-Appellants.
Docket No. 139860. COA No. 279780.
Supreme Court of Michigan.
April 2, 2010.

Order
On order of the Court, the application for leave to appeal the September 10, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule *299 oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address whether the trial court abused its discretion when it denied the defendants' motion to strike the testimony of Ronald Gabriel, M.D. In particular, the parties are directed to address whether Dr. Gabriel's proposed testimony meets the criteria of MCL 600.2955 and MRE 702. See Craig v. Oakwood Hospital, 471 Mich. 67, 684 N.W.2d 296 (2004), and Gilbert v. DaimlerChrysler Corp., 470 Mich. 749, 685 N.W.2d 391 (2004). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
The Michigan Association for Justice, the Michigan Defense Trial Counsel, and the Michigan State Medical Society are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.